Citation Nr: 1803155	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-09 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1983 to September 1992 and from August 1997 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

While this appeal was pending, a February 2014 rating decision granted service connection for posttraumatic stress disorder (PTSD) and a March 2017 rating decision granted service connection for bilateral tinnitus.  Thus, we no longer have jurisdiction over these issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Subsequent to the issuance of the February 2014 Statement of the Case (SOC), the most recently issued SOC on file, a November 2014 VA hearing loss examination report was added to the claims file.  However, a Supplemental Statement of the Case (SSOC) was not issued after the additional evidence was obtained.  Moreover, there is no basis for a waiver of RO consideration of the additional evidence under 38 C.F.R. § 20.1304 because the new evidence was not submitted by the Veteran.  

Accordingly, pursuant to 38 C.F.R. § 19.31, the issue of entitlement to bilateral hearing loss must be remanded for the issuance of an SSOC.  See 38 38 C.F.R. § 19.31.  


Accordingly, the case is REMANDED for the following action:

1. Readjudicate the issue of entitlement to service connection for bilateral hearing loss, after considering all of the evidence, including the November 2014 VA hearing loss examination report.  After readjudication, if the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).








_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

